Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered April 10, 1980, convicting him of grand larceny in the second degree (four counts), upon a jury verdict, and imposing sentence. Case remitted to Criminal Term to hear and report on the issue of whether the defendant was deprived of his right to a speedy trial (see CPL 30.20, 30.30), and appeal held in abeyance in the interim. The court shall file its report with all convenient speed. On this record, we cannot determine whether the People were ready for trial within six months of the commencement of the criminal proceeding, and whether they communicated their readiness to the court (see People v Hamilton, 46 NY2d 932). Further, although it was the impression of the trial court that certain adjournments were on consent, there is some question as to whether defendant explicitly consented to those adjournments (see People v Johnson, 38 NY2d 271, 273; People v Magee, 103 Misc 2d 212). Therefore, the record is insufficient to permit us to review deféndant’s claim that his right to a speedy trial was violated. Lazer, J.P., Gibbons, Gulotta and Cohalan, JJ., concur.